DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (5,816,637).
Adams et al. discloses a work vehicle (12) including a load carrying bed, as shown in Figures 1-4.  The load carrying bed comprising a floor panel (14), left side panel (18), right side panel (20), a left side slide body (26) disposed on an inner side of the left side panel (18), a right side slide body (28) disposed on an inner side of the right side panel (20), a slide floor (24) slidable in the front-rear direction of the vehicle body such that a portion of the slide floor (24) overlaps the floor panel (14), and an openable rear gate (30) that is detachably attached to a rear end portion of the side slide bodies and swingably connected to a rear portion of the slide floor, as shown in Figures 3 and 4.  In reference to claim 5, the rear gate (30) comprises a restricting member (68) to maintain the rear gate under a rearwardly protruding posture in a horizontal direction when the rear gate is under an opened posture, as shown in Figures 3-6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (5,816,637) in view of Stackpole (US 2009/0309380).
Adams et al. does not disclose the end frames and locking mechanism.
Stackpole teaches providing rear frames to rear ends of left and right side walls, as shown in Figure 7.  Lights (74) are contained in the rear frames, as shown in Figure 7.  Right and left locking mechanisms (66) are provided to maintain the rear gate (36) under the closed posture by engaging the end frames, as shown in Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide rear frames to the left and right side slide bodies of Adams et al., that are engaged by left and right locking members, as taught by Stackpole, to maintain the tailgate in the closed posture to prevent the tailgate from opening and losing objects stored in the bed.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        October 14, 2022